DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments and Amendments
Applicant amended independent claims 1, 9, 17, 26, to specify:
Claim 1, a system, comprising:
one or more first processors to select one or more second processors to be operated at a maximum rated power consumption without exceeding a cumulative processor power threshold.
Claim 9, a processor, comprising:
one or more circuit to select one or more processors to be operated at maximum rated power consumption without exceeding a cumulative processor power threshold.
Claim 17, a non-transitory machine-readable medium having stored thereon a set of instruction, which if performed by a first one or more processors, cause the first one or more processors to at least:
select a second one or more processors to be operated at a maximum rated power consumption without exceeding a cumulative processor power threshold.
Claim 26, a method, comprising:
selecting one or more processors to be operated at a maximum rated power consumption without exceeding a cumulative processor power threshold.
Applicant’s argument with respect to amended claims have been fully considered but moot in view of new ground of rejection.
Hernandez, US Patent No. 10,755,020, as disclosed in the previous office action is hereby re-introduced in response to the newly amended claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez.
Regarding claim 1, Hernandez discloses a system [see Fig. 1], comprising:
(25) FIG. 2 is included to illustrate operation of performance testing to determine performance properties of computing modules. Specifically, FIG. 2 is a flow diagram illustrating a method of operating elements of environment 100 in an implementation. In FIG. 2, a common performance test is executed on a batch or plurality of computing modules, such as several computing modules 131-138, among other computing modules.

(26) This performance test can be executed by processors of the computing modules after booting into an operating system.

(36) The voltage values determined from the voltage adjustment process can be stored (216) into a memory device or data structure along with other corresponding information, such as time/date of the functional tests, version information for the functional tests, or other information. Other stored information can include power consumption peak values, average values, or ranges, along with ‘bins’ into which each computing module is categorized. Stored voltage information can be used during power-on operations of computing module 130 to establish voltage levels to be provided by power system 142. [Col. 9 lines 42-52]

one or more first processors [Processor 711 of fig. 7] to select one or more second processors [processor from first bin 38-46 w and second bin 47-60 w] to be operated at a maximum rated power consumption without exceeding a cumulative processor power threshold.
(45) The manufacturing system sorts or bins (412) the computing modules according to graduated levels of the variability in power consumption. Graduated levels indicate ranges of power consumption into which individual ones of the computing modules are sorted after the performance testing has completed. In a first example, two bins are used, with a power consumption threshold level used to differentiate among the two bins, namely a high power consumption bin and a low power consumption bin. In a second example, three or more bins are used, with associated power consumption threshold levels used to differentiate among the bins. For example, three bins might be employed, a high, medium, and low power consumption bin—each with an associated graduated level in power consumption or power consumption range.

(46) One specific example might have a maximum power consumption level of the computing modules at approximately 60 Watts (W). The performance testing can indicate reduced functional levels of power consumption for each of the computing modules. Example bins can include a first bin having a power consumption range of 30-37 W, a second bin having a power consumption range of 38-46 W, and a third bin having a power consumption range of 47-60 W. Other ranges can be established, and these ranges might be based in part on statistical populations of computing modules detected over time so as to include a similar quantity of computing modules in each bin range/graduation. Thus, with the binning process described in operation 412, a quantity of computing modules is sorted into each bin after a determination of corresponding power consumption levels using a performance test. These power consumption levels are typically lower than a manufacturer specification maximum power consumption, often significantly lower, due at least in part to the lower associated operating voltages.

(47) The manufacturing system can then select (413) computing modules from among the graduated levels or bins to establish an average power consumption for the assembly below a threshold power level. In the example of a blade server having blade assembly 120, several modular locations might be provided on a circuit board or collection of circuit boards which form blade assembly 120. These modular locations can accept individual computing modules 130. In the example shown in FIG. 1, eight (8) computing modules 131-138 are included, each with a corresponding modular location defined by an associated connector or connectors as well as physical space on a circuit board to fit the corresponding computing module. Among the modular locations, a total average power level for blade assembly 120 might be established by selecting specific ones of the computing modules. A first set of computing modules might be selected from a first bin having individual power consumption levels below a first threshold level, while a second set of computing modules might be selected from a second bin having individual power consumption levels above the first threshold level. By selecting quantities of computing modules form the first bin and second bin, on average, a collection of computing modules installed into blade assembly 120 can have a total average power consumption below a threshold level. Thus, an average power consumption for the entire assembly can be below target power consumption level. [col. 12 line 12 to col. 13 line 4]

In other words, (for example) if the first threshold is 55 w (this is total average power consumption), a second processor might be selected form a first bin having power consumption level of 46 w (below 55 w threshold), while a third  processor might be selected from a second bin having power consumption level of 60 w (above 55 w threshold).  Therefore, the maximum rated power consumption of the second and third is equal to 106 w (46 w + 60 w) which is still below the cumulative processor power threshold 110 w (55 w x 2).
Regarding claim 2, Hernandez discloses the one or more second processor include a plurality of processors are to select the one or more second processors from multiple categories of power usage [see discussed passage in claim 1].
Regarding claim 3, Hernandez discloses the categories correspond to ranges of power consumption when performing a predetermined workload, each range has a predetermined upper power consumption threshold, and a sum of power consumed by the one or more second processors is not to exceed a predetermined power threshold [see discussion in claim 1].
(34) The functional tests can comprise one or more applications, scripts, or other operational test processes that bring specific power domains up to desired power consumption and operation, which may be coupled with ensuring that computing module 130 is operating at preferred temperature as well.

(45) The manufacturing system sorts or bins (412) the computing modules according to graduated levels of the variability in power consumption. Graduated levels indicate ranges of power consumption into which individual ones of the computing modules are sorted after the performance testing has completed. In a first example, two bins are used, with a power consumption threshold level used to differentiate among the two bins, namely a high power consumption bin and a low power consumption bin.

Regarding claim 4, Hernandez discloses one or more second processors includes: a first processor having a first power consumption [30-37 w] less than or equal to a first threshold [37 w] when performing a predetermined workload; and a second processor having a second power consumption [38-46 w] less than or equal to a second threshold [46 w] when performing the predetermined workload.
(53) This performance testing can be used to sort or bin each computing module into two or more graduated levels. Without airflow from a fan or other cooling system, a predicted thermal performance or operating temperature of a computing module can be related in part to the associated power consumption levels determined from standardized performance testing. In FIG. 5, three such bins 501-503 are shown, namely a first bin 501 corresponding to a “high” average power consumption level that includes computing modules 521-529, a second bin 502 corresponding to a “medium” average power consumption level that includes computing modules 531-539, and a third bin 503 corresponding to a “low” average power consumption level that includes computing modules 541-549. Each of the bins can have an assigned range of average power consumption levels. These average power consumption levels might also correspond to a range of predicted operating temperatures while under a similar load or operating environment. [col. 14 lines 15-33]

Regarding claim 5, Hernandez discloses the first processor and the second processor have a same hardware design [col. 3 lines 45-47 and col. 9 lines 7-40 - Each of computing modules 131-138 is typically the same type of module or uniform type of module].
Regarding claim 6, Hernandez discloses one or more second processors further includes: a third processor having a third power consumption [47-60 w] less than or equal to a third threshold [60 w] when performing the predetermined workload, wherein the second threshold is greater [46 w] than the first threshold [37 w] and the third threshold [60 w] is greater than the second threshold [46 w].
Regarding claim 7, Hernandez discloses the cumulative processor power threshold is a baseboard power threshold [see Fig. 1 and 6 -Blade assembly 120 can be coupled to a single circuit board; see also col. 12-13 lines 66-67 ].
Regarding claim 8, Hernandez discloses wherein the second one or more processors includes a plurality of processors, and a controller is to generate signals to control power supplied to the plurality of processors based, at least in part, on power consumption capabilities of the plurality of processors [When placed into a computing apparatus, such as a computer, server, gaming system, or other computing device, voltage regulation elements use these manufacturer-specified operating voltages to provide appropriate input voltages to the processing device. Voltage tables can be employed that relate portions of the processing device to manufacturer-specified operating voltages as well as to specific clock frequencies for those portions – Col. 4 lines 59-67, Col. 7 lines 44-49, Col. 17 lines 4-30].
Regarding claim 9, Hernandez discloses a processor [see fig. 1 and 700 of Fig. 7], comprising:
one or more circuit [711] to select one or more processors to be operated at maximum rated power consumption without exceeding a cumulative processor power threshold [see discussion in claim 1].
Regarding claim 10, Hernandez discloses one or more processors include a plurality of processing cores distributed between at least two chips [see fig. 1 – modules 131-132;  In a specific example, such as that shown example computing module 130 in FIG. 1, system processor 141 is employed. The system processor can comprise a CPU with one or more processing cores, a GPU with one or more graphics cores, a north bridge which handles communication between various cores, integrated memory, and off-processor memory – Col. 5 lines 35-65].
Regarding claim 11, Hernandez discloses  the at least two chips are categorized according to power usage, and at least two chips includes chips from multiple categories of power usage [see fig. 1, 4, and 5 and see discussion in claim 1].
Regarding claim 12, Hernandez discloses the categories correspond to ranges of power consumption when performing a predetermined workload, each range has a predetermined upper power consumption threshold, and a sum of power consumed by the at least two chips is not to exceed a predetermined power threshold.
(53) This performance testing can be used to sort or bin each computing module into two or more graduated levels. Without airflow from a fan or other cooling system, a predicted thermal performance or operating temperature of a computing module can be related in part to the associated power consumption levels determined from standardized performance testing. In FIG. 5, three such bins 501-503 are shown, namely a first bin 501 corresponding to a “high” average power consumption level that includes computing modules 521-529, a second bin 502 corresponding to a “medium” average power consumption level that includes computing modules 531-539, and a third bin 503 corresponding to a “low” average power consumption level that includes computing modules 541-549. Each of the bins can have an assigned range of average power consumption levels. These average power consumption levels might also correspond to a range of predicted operating temperatures while under a similar load or operating environment. [col. 14 lines 15-33; see further passages discussed in claim 1]

Regarding claim 13, Hernandez discloses the plurality of processing cores are to be part of a multi-chip package [see Fig. 1 and 6].
Regarding claim 14, Hernandez discloses one or more processors are to be included in a graphics processing unit (PGU) [Example computing module 130 is shown having various elements 141-144. In FIG. 1, element 141 comprises a system processor, such as a CPU, GPU, or an SoC device, element 142 comprises a power system including voltage regulation circuitry – Col. 3 lines 38-45; see also Fig. 6]. 
Regarding claim 15, Hernandez discloses one or more processors are to be included in a parallel processing unit (PPU) [The various components or modules may be executed in a synchronous or asynchronous manner, serially or in parallel, in a single threaded environment or multi-threaded – Col. 19 lines 5-10].
Regarding claim 16, Hernandez discloses one or more processors include a plurality of processor cores [see Fig. 6] distributed between at least a first chip [131 of fig. 1] and a second chip [132 of fig. 1], the first chip having a first power consumption less than or equal to a first threshold when performing a predetermined workload, and the second chip having a second power consumption less than or equal to a second threshold, different from the first threshold, when performing the predetermined workload [see discussion in claims 4 and 6].
Regarding claim 17-20, they are directed to a non-transitory machine-readable medium having stored thereon a set of instruction to implement the system as set forth in claims 1-4, 8.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claim 21, Hernandez discloses the signal is a signal to control a voltage regulator [adding a voltage margin to the minimum operating voltage to establish the at least one resultant supply voltage, and instructing voltage regulator circuitry of the target computing module to supply the at least one resultant supply voltage to the processing device for operation of the processing device – Col. 20 lines 25- 35;  Col. 24 lines 43-52; Col. 4 lines 55-67; Col. 17 lines 30-32- Power system 660 can instruct voltage regulation circuitry included therein to provide particular voltage levels for one or more voltage domains].
Regarding claim 22, Hernandez discloses the second one or more processors includes a plurality of processors, and control signals are to control thermal levels of processors of the plurality of processors based, at least in part, on power consumption capabilities of the processors [individual computing modules can be selected with a decreasing power consumption with regard to airflow. Higher power consumption computing modules can be placed upstream in an airflow in relation to lower power consumption computing modules – Col. 13 lines 9-15, Col. 13 lines 31 to Col. 14 line 2; (57) As a result, the thermal management of blade server 550 becomes more manageable as the computing modules that benefit from more cooling receive lower temperature air and those that benefit from less cooling are put in a position where they receive the air with the most pre-heat].
Regarding claim 23, Hernandez discloses cause the first one or more processors to determine power consumption capabilities of the plurality of processors and select the second one or more processors based, at least in part, on the determined power consumption capabilities [see discussed passages in claim 1].
Regarding claim 24, Hernandez discloses the second one or more processors includes a plurality of processors that are graphics processing unit (GPUs) [see fig. 6 and Col. 3 lines 38-45], and included in firmware for a power system (VBIOS equivalent) [Power system 660 can instruct voltage regulation circuitry included therein to provide particular voltage levels for one or more voltage domains. Power system 660 can instruct voltage regulation circuitry to provide particular voltage levels for one or more operational modes, such as normal, standby, idle, and other modes… Power system 660 can comprise one or more microprocessors and other processing circuitry that retrieves and executes software or firmware, such as voltage control firmware and performance testing firmware, from an associated storage system – Col. 17 lines 4 to 59] to enforce a first power level of a first one or more GPUs of the GPUs, and a second power level of a second one or more GPUs of the plurality of GPUs, wherein the second power level is different from the first power level [One specific example might have a maximum power consumption level of the computing modules at approximately 60 Watts (W). The performance testing can indicate reduced functional levels of power consumption for each of the computing modules. Example bins can include a first bin having a power consumption range of 30-37 W, a second bin having a power consumption range of 38-46 W, and a third bin having a power consumption range of 47-60 W; col. 12 line 12 to col. 13 line 4 ].
Regarding claim 25, Hernandez discloses the second one or more processors includes a plurality of processors that are parallel processing units (PPUs) [see claim 15].
Regarding claims 26, 27, 29, they are directed to the method of steps to implement the system as set forth in claims 1, 2, 4.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claim 28, Hernandez discloses the categories correspond to ranges of power consumption when performing a predetermined workload, each range has a predetermined upper power consumption threshold, and the method further includes assembling a component [see Fig. 1 and 5] of a computer system that includes the one or more processors such that a sum of power consumed by the one or more processors is not to exceed a predetermined power threshold for the component [see discussed passage  in claim 1 and 3].
Regarding claim 30, Hernandez discloses assembling a component of a computer system that includes the one or more processors, wherein the component is a baseboard and the one or more processors are graphics processing units (GPUs) [see Fig. 6].
Regarding claim 31, Hernandez discloses assembling a component of a computer system that includes the one or more processors, wherein the component is a baseboard and the one or more processors are parallel processing units (PPUs) [see Fig. 1 and The various components or modules may be executed in a synchronous or asynchronous manner, serially or in parallel, in a single threaded environment or multi-threaded – Col. 19 lines 5-10].
Regarding claim 32, Hernandez discloses assembling a component of a computer system that includes the one or more processors, wherein the component further includes a controller [Power system 660] to generate signals to control power levels supplied to the one or more processors based, at least in part, on power consumption capabilities of the one or more processor [Col. 17 lines 4 to 59].
Regarding claim 33, Hernandez discloses assembling a component of a computer system that includes the one or more processors, wherein the component is a multi-chip package and each processor of the one or more processors is part of a corresponding chip of a plurality of chips of the multi-chip package [see 131, 132, 130 of fig. 1 - Example computing module 130 is shown having various elements 141-144. In FIG. 1, element 141 comprises a system processor, such as a CPU, GPU, or an SoC device, element 142 comprises a power system including voltage regulation circuitry; see also Col. 15 lines 55-67].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0307288 to Huang et al. teach a system and method to dynamically balance power to a multi-node system is disclosed. A chassis management controller is operable to regulate the power from a power source to each of the nodes. The chassis management controller determines a setting power for each nodes and a real power consumed by each node. The chassis management controller determines a next setting power for each node based on the real power and unused total power and total additional balance power for the plurality of nodes.
US Pub. No. 2017/0212792 to Huang et al. teach the electronic device 100 may measure in advance the computing performances and the power consumptions corresponding to each of the processor configurations and store the measured computing performances and power consumptions corresponding to the processor configurations in the memory 120.  Specifically, Huang et al. teach when there is a need to increase the performance of the multi-core processor 110 more significantly, after the processor configurations #3, #4, #5, #7, #8 are determined as the candidate processor configurations, the multi-core processor 110 selects the processor configuration #5 from the candidate processor configurations as the preliminary selected processor configuration because the power consumption corresponding to the processor configuration #5 is the lowest among the power consumptions corresponding to the candidate processor configurations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115